REILLY, P.J.,
— The above captioned defendant is charged under the Vehicle Code, 75 Pa.C.S.A. §3731, with operating a motor vehicle while under the influence of intoxicating liquor. The Commonwealth and defendant have entered into a written stipulation that on the date in question defendant did operate a motor vehicle while under the influence of intoxicating liquor and that the only issue for determination is “can a conviction result from such operation if not on a public highway?”
Both parties agree that the operation in the instant case took place in the parking lot of the DuBois Area Junior High School. This court is satisfied that the issue must be resolved in favor of the Commonwealth. While there is no specific decision on point, this court is of the opinion that, the purpose of the statute being the protection of the citizens of the Commonwealth from injury by an intoxicated driver, the operation of a vehicle by an operator subject to the influence of alcohol in any area open to the use of the general public brings him within the restriction of the statute. In this case, such operation of a vehicle on a parking lot of a junior high school would certainly subject this defendant to the penalties of the act, notwithstanding the fact that it is not a public highway.
Wherefore, the court enteres the following
ORDER
Now, January 30, 1979, it is. the finding of this court that defendant is guilty of operating a motor vehicle while under the influence of intoxicating liquor.